Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Drawings
The drawings filed on 6/18/2021 contain informalities indicated as follows. Figures 15 and 16 show access valve 470 that is between the pump and the external water supply (475), but does not show the valve being in fluid communication with the fluid storage tank (405) so that toggling the access valve fills the tank as claimed in claim 15.  If the access valve (470) is not in fluid communication with the tank (405) as shown, it seems logically be impossible to fill the tank when switched open or closed.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 5 is rejected under 35 U.S.C. 112(b) as being unclear and possibly incomplete for omitting essential elements, such that the unclear and omitted elements amount to a gap between the elements.  See MPEP § 2172.01.  The claim states that “an access valve fluidly disposed between the pump and an external water source.” 

Claim 6 is rejected under 35 U.S.C. 112(b) as being unclear.  The claim states that “the stop loss valve toggling between a closed position when the function mode is in refill mode…”  A person having ordinary skill in the art would not understand how a valve in the closed position allows water to flow.  The claim is inconsistent with figures 15, 16, and PG Pub. specification paragraph 0071 that states: “the stop loss valve 480 toggles between a closed position when the function mode is in supply mode 460 and an open position when the function mode is in refill mode 455.  The claim states that in refill mode the stop loss valve is closed.  Appropriate action is required.

Claims 1 and 15 are rejected under 35 U.S.C. 112(b) as being unclear.   Claims 1 and 15, lines 10 states that “controlling the release valve to provide a first portion of the hydraulic fluid to the release valve…”  Thus the plan meaning of this phrase means that the release valve provides a portion of fluid to itself which is logically incorrect. The claim will be interpreted to mean that “controlling the unloading valve to provide a first portion of the hydraulic fluid to the release valve…”   Appropriate action is required.

Claims 1 and 15 are rejected under 35 U.S.C. 112(b).  Claim 1 recites the limitation “hydraulic fluid” in lines 10.  There is insufficient antecedent basis for this limitation in the claim.  The claim should probably read “hydrating fluid.”  Appropriate action is required.  Examiner’s Note – Claims 3 and 17 also contains the word “hydraulic” and may be correct or incorrect. 

Claims 1, 9, and 15 are rejected under 35 U.S.C. 112(b).  The term “substantially equal” in claims 1, 9, and 15 is a relative term which renders the claim indefinite.  The term “substantially equal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The word “substantially” may indicate tenths or single digit closeness and therefore is indefinite.  See MPEP 2173.05(b).   Appropriate action is required. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 – 4, 7 – 11, and 14 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Mohindra (U.S. PG Pub. No. 20170367277), herein “Mohindra.”


Regarding claim 1,
Mohindra teaches a method of operating a sapling hydrating system for a planting apparatus, (Abstract: A method for watering plants using a self-contained high pressure distribution system with a water reservoir. A mini gear pump is used for pumping water to pressure compensated drip emitters at individual plants.”) 
the method comprising: determining a release pressure of a hydrating fluid for a release valve to hydrate a sapling based at least in part on a target distribution rate of the hydrating fluid, wherein the target distribution rate is received via a target distribution rate input signal; (Par. 0012: “The system may include a pressure sensor at the pump output and a closed-loop electronic control system that adjusts the supply voltage or current to the motor of the water pump such that the output pressure is maintained within a required range over a specified range of flowrate. In another embodiment, a microcontroller may be used to sense the output pressure based on which the release valve could be opened should the pressure exceed a threshold amount.”  Par. 0015: “each potted plant has a drip emitter with a preselected drip rate tailored to the plants watering requirements. In another embodiment, the flow of water to each plant is additionally locally controlled by a solenoid valve in series with the intake of the pressure compensated drip emitter. This allows individually reducing the flow time to each plant instead of having a fixed flow time that is determined by the duration of the water pump being switched on. A local plant soil moisture sensor is used to determine the watering requirements for the plant and the associated control of the solenoid valve, by a local microcomputer with a local battery based power supply. A local water pressure sensor or switch at the solenoid valves intake is used to determine when the water pump is active as indicated by the pressure exceeding a certain threshold value, as determined by the local microcomputer.”  See also Par. 0010, 0037, and 0044.) 
controlling a supply pressure of the hydrating fluid from a pump to be greater than or substantially equal to the release pressure; (Par. 0012: “The system may include a pressure sensor at the pump output and a closed-loop electronic control system that adjusts the supply voltage or current to the motor of the water pump such that the output pressure is maintained within a required range over a specified range of flowrate. In another embodiment, a microcontroller may be used to sense the output pressure based on which the release valve could be opened should the pressure exceed a threshold amount. In yet another embodiment, the microcontroller may shut off the water pump should the output pressure be below a certain threshold indicating leakage or breakage in the output tubing.”) 
controlling an unloading valve (release valve 107) fluidly disposed between the pump and a hydrating fluid storage tank, the unloading valve regulating a maximum supply pressure; (Par. 0037: “A T-Junction water tubing connector 112 is used to connect each individual drip emitter 109 to the common water tubing 111. A mini gear water pump 106 with a suitable flow rate versus water pressure is selected to provide the appropriate operating water pressure over a wide range of length of the water tubing with associated flow friction loss, and over a wide range of the number of potted plants and the number of drip emitters. A manual or electronically controlled release valve 107 is optionally used to divert part of the water flow from the output of the pump back to the water reservoir or pump intake 123 when the total water flow to the plants is set up to be below a certain threshold. This is be done to ensure that the maximum pressure of the water tubing and the drip emitters is not exceeded under low flow rates since the water pressure at the output of the pump increases with reduction in flow rate. It is also used to ensure that there is a minimum flow that is required for the self-priming of the water pump 106 and to remove air bubbles in the intake path 123. The water pump and the electronic timer 119 could be powered from a transformer-based or a switch mode based DC power supply 117 that converts the home A/C power 115 into DC. An electronic timer 119 turns on the pump and a solenoid valve 113 using either solid-state switches or electromechanical relays 114a and 114b.” See also Par. 0010. See figures 1, 3, 7 – 10.) and
controlling the release valve (drip emitter 109 or solenoid valve 113) to provide a first portion of the hydraulic fluid to the release valve at an unloading pressure greater than or equal to the release pressure, and to direct a remainder of the hydrating fluid back to the hydrating fluid storage tank. (See paragraph 0037, 0039, and Par. 0010: “A ¼ inch tubing compatible plastic T-Junction water tubing connector is used to connect each individual drip emitter to the common water tubing. A mini gear water pump with a suitable flow rate versus water pressure characteristic is selected to provide the appropriate operating water pressure over a wide range of length of the water tubing with associated flow friction loss, and over a wide range of the number of potted plants and the number of drip emitters. A manual or electronically controlled release valve is optionally used to divert part of the water flow from the output of the pump back to the water reservoir or pump intake when the total water flow to the plants is set up to be below a certain threshold. This is be done to ensure that the maximum pressure of the water tubing and the drip emitters is not exceeded under low flow rates since the water pressure at the output of the pump increases with reduction in flow rate. It is also used to ensure that there is a minimum flow that is required for the self-priming of the water pump and to remove air bubbles in the intake path, especially when the system is set up such that the pump intake is above the water level of the reservoir. The water pump and the electronic timer could be powered from a transformer-based or a switch mode based DC power supply that converts the home A/C power into DC. A rechargeable or non-rechargeable battery backup with electronic switchover could be used to power the system during electrical outage of the home A/C power. The system may include a ground fault circuit interrupter (GFCI) protection to shut off the A/C power in case of water spill coming in contact with high voltage A/C power wiring either directly, or indirectly through a non-isolated DC power supply.”) 


Regarding claim 2,
Mohindra teaches the limitations of claim 1 which claim 2 depends. 
Mohindra also teaches that the hydrating fluid comprise at least one of a water, a hydrogel, and a fertilizer.  (“water” see Abstract)

Regarding claim 3,
Mohindra teaches the limitations of claim 1 which claim 3 depends. 
Mohindra also teaches that the target distribution rate input signal is at least one of an electric, pneumatic, and a hydraulic signal.  (Par. 0049: “In one embodiment, as shown in FIG. 7, the water in the common tubing 111 that feeds water to each plant, is used as a conductive electrical communication physical channel over which electronic transceivers 164 that are placed at each plant (Slave) can communicate with a master controller or network hub (Master) comprising of microcomputer 119c and Wireless Transmitter/Receiver (Transceiver) 161 with antenna port 165 that is attached anywhere to the water tubing or preferably at the water pump where AC electric power is available. The electronic transceivers 164 are used for reporting soil moisture contents and soil temperatures at one or more measuring spots in the soil. It can also report local conditions like temperature, humidity and light intensity. It can also receive commands to actuate the solenoid valve 131 to water the local plant. The electronic transceivers 164 and the Wireless Transmitter/Receiver (Transceiver) 161 can be either wireless or wired or both. In one embodiment, the water in the water tubing 111 can act as the wired or wireless communication medium. The water tubing 111 can be made of nonconductive plastic material. In one embodiment the water in the common tubing is used for conducting electrical energy for the wireless communication among the transceivers 164 and 161, much like a wired connection with a distributed series resistance, and a distributed shunt capacitance to ground. In this case the wavelength of the subcarrier that is used for the wireless communication is greater or comparable to the length of the water tubing. In another embodiment the water in the common tubing is used for radiating electrical energy for the wireless communication among the transceivers, like an antenna. In this case the wavelength of the subcarrier that is used for wireless communication can be smaller than the length of the water tubing. In the case where conductive electrical energy is used for the wireless communication through the water tubing, the return path comprises of the parasitic capacitance 166 of individual plant pots with respect to the earth ground. The transceiver at the network hub could have a ground connection directly with the earth ground of the home wiring 115. Alternatively, the water 101 in the reservoir 102 along with its parasitic capacitance to earth's ground, could be used as a reference ground.”) 

Regarding claim 4,
Mohindra teaches the limitations of claim 1 which claim 4 depends. 
Mohindra also teaches that the target distribution rate is based at least in part on a target volume.  (Par. 0007: “There is also a need for electronically monitoring and reporting the moisture level in the potted plant soil over time, and the amount of water dispensed over a period of time.” Par. 0044: “In one embodiment, each potted  plant 110 has a drip emitter 109 with a preselected drip rate tailored to the plants watering requirements. In another embodiment 130a, as depicted in FIG. 4, the volumetric flow of water to each plant is additionally locally controlled by a solenoid valve 131 in series with the intake of the pressure compensated drip emitter 109. This allows individually reducing the water flow time to each plant instead of having a fixed flow time that is solely determined by the water pump being on. A local plant soil moisture sensor 133 is used to determine the watering requirements for the plant and the associated control of the solenoid valve 131, by a local microcomputer system 134 with a local battery 136 based power supply.”) 

Regarding claim 7,
Mohindra teaches the limitations of claim 1 which claim 7 depends. 
Mohindra also teaches that the release valve (drip emitter 109 or solenoid valve 113) is oriented towards the sapling. (See Par. 0037.  See figures 1 – 4, 6, and 7.) 

Regarding claim 8,
Mohindra teaches the limitations of claim 1 which claim 8 depends. 
Mohindra also teaches that the target distribution rate input signal is received from a user input interface. (Par. 0007: “There is also a need for electronically monitoring and reporting the moisture level in the potted plant soil over time, and the amount of water dispensed over a period of time. Similarly there is a need to electronically program the water dosage and watering interval through a user interface on a personal computer or a smart phone.” See also Par. 0014, 0043, and 0048.) 

Regarding claim 9,
Mohindra teaches the limitations of claim 1 which parallel the limitations of claim 9.  Claim 1 does not disclose controlling a pump to supply a certain pressure.  Mohindra also teaches that the controlling a pump fluidly sourced from a hydrating fluid storage tank to control a supply pressure of a hydrating fluid at an inlet to an unloading valve (Par. 0010: “A mini gear water pump with a suitable flow rate versus water pressure characteristic is selected to provide the appropriate operating water pressure over a wide range of length of the water tubing with associated flow friction loss, and over a wide range of the number of potted plants and the number of drip emitters. A manual or electronically controlled release valve is optionally used to divert part of the water flow from the output of the pump back to the water reservoir or pump intake when the total water flow to the plants is set up to be below a certain threshold. This is be done to ensure that the maximum pressure of the water tubing and the drip emitters is not exceeded under low flow rates since the water pressure at the output of the pump increases with reduction in flow rate. It is also used to ensure that there is a minimum flow that is required for the self-priming of the water pump and to remove air bubbles in the intake path, especially when the system is set up such that the pump intake is above the water level of the reservoir.” Par. 0012: “The system may include a pressure sensor at the pump output and a closed-loop electronic control system that adjusts the supply voltage or current to the motor of the water pump such that the output pressure is maintained within a required range over a specified range of flowrate. In another embodiment, a microcontroller may be used to sense the output pressure based on which the release valve could be opened should the pressure exceed a threshold amount. In yet another embodiment, the microcontroller may shut off the water pump should the output pressure be below a certain threshold indicating leakage or breakage in the output tubing.” See also Par. 0040 and claim 5.) 
Claim 1 also does not teach that the valve is configured to recirculate a remainder of the hydrating fluid to the hydrating fluid storage tank; Mohindra also teaches this element in paragraph 0010: “A manual or electronically controlled release valve is optionally used to divert part of the water flow from the output of the pump back to the water reservoir or pump intake when the total water flow to the plants is set up to be below a certain threshold. This is be done to ensure that the maximum pressure of the water tubing and the drip emitters is not exceeded under low flow rates since the water pressure at the output of the pump increases with reduction in flow rate.”  See also paragraph 0011, 0037, and 0039. 

Regarding claim 10,
Mohindra teaches the limitations of claim 9 which claim 10 depends. Mohindra also teaches that the hydrating fluid comprise at least one of a water, a hydrogel, and a fertilizer.  (“water” see Abstract)

Regarding claim 11,
Mohindra teaches the limitations of claim 9 which claim 11 depends. 
Mohindra also teaches that the release pressure is based at least in part on at least one of a target distribution rate and a target distribution volume.  (Par. 0007: “There is also a need for electronically monitoring and reporting the moisture level in the potted plant soil over time, and the amount of water dispensed over a period of time.” Par. 0044: “In one embodiment, each potted plant 110 has a drip emitter 109 with a preselected drip rate tailored to the plants watering requirements. In another embodiment 130a, as depicted in FIG. 4, the volumetric flow of water to each plant is additionally locally controlled by a solenoid valve 131 in series with the intake of the pressure compensated drip emitter 109. This allows individually reducing the water flow time to each plant instead of having a fixed flow time that is solely determined by the water pump being on. A local plant soil moisture sensor 133 is used to determine the watering requirements for the plant and the associated control of the solenoid valve 131, by a local microcomputer system 134 with a local battery 136 based power supply.”) 

Regarding claim 14,
Mohindra teaches the limitations of claim 9 which claim 14 depends. 
Mohindra also teaches that the release valve (drip emitter 109 or solenoid valve 113) is oriented towards the sapling. (See Par. 0037.  See figures 1 – 4, 6, and 7.) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mohindra in view of Caceres (PG Pub. No. 20160242369), herein “Caceres.” 

Regarding claim 5,
Mohindra teaches the limitations of claim 1 which claim 5 depends. Mohindra does not teach an access valve that changes modes and fills a storage tank. However, Caceres does teach that the determining a function mode for the hydrating fluid storage tank between a refill mode and supply mode, wherein the function mode is received via a function mode signal; and controlling an access valve fluidly disposed between the pump and an external water source, the access valve toggling between an open position to fill the hydrating fluid storage tank from the external water source during refill mode and a closed position to return the hydrating fluid to the supply pressure during supply mode.  (Par. 0026: “In one embodiment of the instant invention, the system further comprises the addition of one or more types of fertilizer added to the water reservoir 20. In another embodiment of the instant invention, the irrigation system further comprises a cistern 105 operationally associated with the water reservoir 20 and a water level sensor 25 is located within the water reservoir 20, wherein water (rain water, well water, creek water, municipal water, etc.) is collected within the cistern 105 and directed to replenish the water supply within the water reservoir 20 when the water level sensor 25 detects that the water level within the water reservoir is below a pre-determined level, which then activates a water pump 30 to pump water from the cistern 105 to the water reservoir 20. The cistern 105 is connected to the water reservoir 20 by one or more sections of tubing 60. The cistern 105 may be located at an elevation above the water reservoir 20 making a water pump unnecessary. Instead, one or more valves 100 may be operationally associated with the water level sensor 25 which will open the valve(s) for a period of time when the water level is detected to be below a certain level and then close the valve(s) when that time has expired. In one embodiment of the instant invention, the water pump 30 and/or the valve(s) operationally associated with the cistern 105 and a timer 50/processor 55 may be used to refill the water reservoir 20 according to a preprogrammed schedule.” Figure 2. See also claim 19.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of watering plants that has several valves and controls pressure between the valves where the final pressure is reduced to water the individual plants as in Mohindra with a valve and external water supply where the valve is between or integrated with the pump that controls filling of the storage tank (water reservoir) as in Caceres in order to replenish the water supply within the water reservoir. (Par. 0026) 


Regarding claim 12,
Mohindra teaches the elements of claim 9 which claim 12 depends. Mohindra and Caceres teach the limitations of claim 5 which parallel the limitations of claim 12.  See rejection above for claim 5. 

Claims 6, 13, and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mohindra in view of Caceres in further view of Smith et al. (PG Pub. No. 20200236868), herein “Smith.” 

Regarding claim 6,
Mohindra and Caceres teach the limitations of claim 5 which claim 6 depends. They do not teach a stop loss valve that opens and closes depending on whether the tank is being filled or whether the trees (pods or seeds) are being supplied.  However, Smith does teach controlling a stop loss valve fluidly disposed between the pump and the hydrating fluid storage tank, the stop loss valve toggling between a closed position when the function mode is in refill mode and an open position when the function mode is in supply mode. (Par. 0031, 0037 – 0039, 0046 – 0051. See figures 5 and 6 that shows the two modes of operating between pumping water to the pods or supplying water to various storage tanks.  Examiner’s note – even though Smith teaches several valves, this fact may be considered routine expedient. See MPEP 2144.04(V)(B) and (C) Making Portable, Integral, Separable, Adjustable, or Continuous.)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined the system of watering plants that has several valves and controls pressure between the valves where the final pressure is reduced to water the individual plants as in Mohindra with a valve and external water supply where the valve is between or integrated with the pump that controls filling of the storage tank (water reservoir) as in Caceres with having a system with more than one valve that directs the water either to the storage tank or to the pod (tree system) as in Smith in order to selectively supply water to either the pod or the water tank using valves.  (Par. 0037 and 0038).

Regarding claim 13,
Mohindra and Caceres teach the elements of claim 12 which claim 13 depends. Mohindra, Caceres, and Smith teach the limitations of claim 6 which parallel the limitations of claim 13.  See rejection above for claim 6. 

Regarding claim 15,
Mohindra, Caceres, and Smith teach the limitations of claim 1, 5, and 6 which have nearly the same combined limitations as claim 15.  The claim elements of claim 15 would be obvious in light of rejections for claims 1, 5, and 6 which are rejected above.   

Regarding claims 16 - 19,
Mohindra, Caceres, and Smith teach the limitations of claim 15 which claim 16 – 19 depends.  The claim elements of claim 16 – 19 parallel those elements of claims 2, 3, 4, and 8 as rejected above.  Mohindra teaches the elements of claims 2, 3, 4, and 8 above. Therefore, Mohindra, Caceres, and Smith teach the claim elements of claims 16 – 19.   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Borsheim (US PG Pub. No. 20140151060) teaches a system and method of providing liquid to a Christmas tree using various high pressure and lower pressure valves that step the pressure down using a high pressure pump uses a pressure measuring gauge that is controlled by a control unit.  See Abstract and Par. 0058 - 0060. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116